Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-8 are currently pending.  Claims 1-4 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 5-8 are withdrawn from consideration.  

Election/Restrictions
Applicant's election of Group I (claims 1-4) in the reply filed on Oct., 11, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicant elected the following species: 
Peptide structure: the peptide of claim 1
Imaging agent: fluorescein
In the reply, applicant has stated that claims 1-4 read on the elected species.  These claims will be examined further on the merits of the claims.  

Information Disclosure Statement


Claim Objections
Claim 2 is objected to because of the following informalities: a word appears to be missing in the phrase "comprises molecule of".  It is suggested that the phrase be amended to "comprises a molecule of".  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4 are indefinite because: 
A.  The structure required by claim 1 is ambiguous for several reasons.  Specifically, claim 1 recites an imaging agent comprising the following structure: 

    PNG
    media_image1.png
    190
    414
    media_image1.png
    Greyscale

which is coupled to a fluorescent label at a C-terminus via an amino acid linker.  
First, the recited chemical structure itself is indefinite because the meaning of the 2 group is allowed at the N-terminus.  In other words, are carbon atoms required at the positions circled in the structure above, or are these lines intended to represent generalized bonds?  
Second, the recitation "a C-terminus" is indefinite because it is unclear how many C-termini are present in the compound.  While peptides are typically considered to contain one N-terminus and one C-terminus, the instant claim language suggests that more than one C-terminus is present in the recited compound.  This language also suggests that other meanings may be possible, such as attachment of the fluorescent compound to other sites besides the C=O group at the right side of the molecule depicted above.  If the fluorescent compound was bonded to the side chain of the C-terminal amino acid, would that meet the claim limitation of "at a C-terminus"?  
Third, the requirement(s) of "an amino acid linker" is/are unclear.  Does the claim require an amino acid(s) in addition to those recited in the peptide structure, or does simply conjugating a fluorescent molecule to the C-terminal end (at an undefined location) meet the claim limitation, since said fluorescent molecule would necessarily be linked to the peptide "via an amino acid"?  

B.  Claim 4 is indefinite in the recitation "wherein the compound further comprises an unmodified 2,3-diaminopropanoic acid (Dap) group".  First, the peptide compound represented by the structure in claim 1 already contains a unmodified residue of 2,3-diaminopropanoic acid (Dap), and therefore claim 4 may fail to further limit claim 1 if that is what is intended by the claim (see the 112(d) rejection below).  Second, the plain language of the claim is not logical.  An "unmodified 2,3-diaminopropanoic acid" group is represented by: 

    PNG
    media_image2.png
    120
    185
    media_image2.png
    Greyscale

It is unknown how the compound of claim 1 can "further comprise" a molecule of 2,3-diaminopropanoic acid (Dap), wherein said molecule is unmodified.  Generally, when a chemical compound comprises a chemical group, that requires (or at the very least strongly suggests) covalent attachment of said chemical group to said chemical compound.  Any type of covalent attachment would, by definition, require the 2,3-diaminopropanoic acid to be "modified".  Thus, it is unclear what, if anything, is required by claim 4 that is not already required by claim 1.  

Claim Rejections - 35 USC § 112(d) or (pre-AIA ) 35 USC § 112 (4th Par.)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the peptide compound represented by the structure in claim 1 already contains a residue of 2,3-diaminopropanoic acid (Dap) (i.e., that part of 2,3-diaminopropanoic acid that remains after 2,3-diaminopropanoic acid is incorporated into the peptide--see the amino acid residue with the –CH2-NH2 sidechain in the structure recited in claim 1).  Thus, other than being incorporated into the peptide of claim 1, the 2,3-diaminopropanoic acid group is otherwise unmodified.  As such, claim 1 already requires the limitation of claim 4, unless claim 4 is intended to require something else (see the 112(b) indefiniteness rejection, designated 'B' above).  
Applicant is required to cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
See also MPEP §  608.01(n), “Infringement Test” for dependent claims.  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim. The test is not whether the claims differ in scope.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  
See also Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112; Federal Register 76(27), Feb. 9, 2011.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over TAYLOR (Taylor, M. S., et al., Bioorg. Chem. (Epub. Jul. 2015), 62; 64-73) in view of LU (Lu, C., et al. Prostate (2012), 72; 825-833) and ORWIG (Orwig, K. S., et al. J. Med. Chem. (2009), 52, 1803-1813).  
Taylor reports on mechanistic analyses of Ghrelin-O-Acetyltransferase using substrate analogs (title; abstract).  Taylor teaches Dap3-Ghrelin10 (where Dap is 2,3-2,3-diaminopropanoic acid; dap, amino-Ala) which corresponds to the sequence GSDapFLSPEHQ (p. 2, 2nd to last par.; Fig. 4A; p. 7, middle; p. 8, middle; p. 9, top; Table O-acyltransferase (GOAT) (p. 7, middle; Figs. 4-6).  The Dap3-Ghrelin10 of Taylor features a label (biotin) at the C-terminus of the peptide, but not a fluorescent label.  
Lu teaches the ghrelin is a natural growth hormone secretagogue (GHS) that is coexpressed with its receptor in human prostate cancer cells (title; abstract).  Lu teaches that imaging probes that target ghrelin receptors may delineate prostate cancer cells from benign disease (abstract; p. 826).  Lu teaches ghrelin(1-18) comprising a fluorescein label at its C-terminus (abstract; Fig. 1) was specific for prostate cancer cells, and is suggested as a molecular imaging probe for prostatic neoplasms (abstract; p. 831).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the Dap3-Ghrelin10 of Taylor with a fluorescein label at its C-terminus.  One would have been motivated to do so with the expectation of providing a molecular imaging probe for prostatic neoplasms (per Lu).  Further, doing so amounts to no more than simple substitution of one known element for another (a fluorescein label for a biotin label) to obtain predictable results, or the use of a known technique (fluorescent labeling) to improve similar devices (the ghrelin analogues of Taylor) in the same way as that known in the art (per Lu).  
Regarding the line/bond at the N-terminus of the chemical structure in claim 1, to the extent that this may be interpreted to indicate a methyl group (i.e., N-methylation), such N-terminal modifications of peptides are commonplace in this art.  
For instance, Orwig teaches that instability due to degradation by peptidases is a major factor limiting the therapeutic potential of peptides (p. 1803, 1st col.).  Orwig teaches that chemical modifications of peptide termini are commonly employed to block exopeptidase activity, and that this strategy is simple, broadly applicable, and improves peptide biostability without altering the backbone and side chain functional groups necessary for full biological activity (p. 1803, 1st col.).  Orwig teaches that aminopeptidases are the major source of proteolytic activity in most tissues, and their action represents the predominant degradation pathway for peptides containing a free N-terminal amine (p. 1803, 1st col.).  Orwig teaches protection of the N-terminus is essential to peptide stability in vivo, and, N-terminal substitution with, inter alia, an N[Symbol font/0x61]-methyl group (i.e., methylation of the N-terminal amino group) substantially increased peptide biostability, hydrophobicity, and activity in various peptide models without adversely affecting other pharmacokinetic properties (p. 1803, 1st col.; Tables 1-3; Figs. 2-4).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a common N-terminal modification, such as methylation of the N-terminal amino group in Dap3-Ghrelin10.  One would have been motivated to do so with the expectation of improving the stability of Dap3-Ghrelin10, and thus the utility of the peptide as a molecular imaging probe (per Orwig).  


Conclusion
Claims 1-4 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658